AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
v1                   Sheet 2 — Imprisonment

                                                                                                                    Judgment Page: 2 of 3
 DEFENDANT: Angelo Peter Efthimiatos
 CASE NUMBER: 3:13-cr-00015-001


                                                                   IMPRISONMENT

          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
 total term of:
  18 months with credit for time served.




     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
          G at                                       G a m.         G p m.      on

          G as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          G before                   on

          G as notified by the United States Marshal.
          G as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                             to

 a                                                      , with a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL


                                                                              By
                                                                                                    DEPUTY UNITED STATES MARSHAL
